Title: From Thomas Jefferson to George Hammond, 12 July 1792
From: Jefferson, Thomas
To: Hammond, George



Thursday July 12. 92.

Th: Jefferson presents his respectful compliments to Mr. Hammond, and seeing that the Governor of Vermont himself has moved in the business on which Mr. Hammond has written, he will write this afternoon more particularly to the governor.
Th:J. leaves town tomorrow afternoon. If possible he will have the honor of waiting on Mr. Hammond, being very desirous of speaking with him on Pagan’s affair. He is so hurried with what he has still to do within doors and without, that he is unable to tell one hour where he shall be the next.
